******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        CURTIS WOOD v. DEBORAH WOOD
                 (AC 36307)
               Gruendel, Alvord and Dupont, Js.
       Argued May 26—officially released October 27, 2015

  (Appeal from Superior Court, judicial district of
            Stamford-Norwalk, Shay, J.)
  Thomas M. Shanley, for the appellant (plaintiff).
  Campbell D. Barrett, with whom, on the brief, was
John H. Van Lenten, for the appellee (defendant).
                          Opinion

   DUPONT, J. The plaintiff, Curtis Wood, appeals from
the court’s financial orders contained in the judgment
of dissolution of his marriage to the defendant, Deborah
Wood. The plaintiff’s claims are that the trial court
improperly (1) calculated the value of the marital estate,
(2) divided the marital estate, and (3) ordered him to
make payments that exceeded the amount of funds
available to him. We affirm the judgment.
   The record reveals the following facts and procedural
history. The parties married on August 21, 2004. They
have two surviving children of the marriage. On October
11, 2011, the plaintiff filed a complaint seeking the disso-
lution of his marriage to the defendant. The matter was
tried to the court, Shay, J., on July 23, July 25, and
August 13, 2013. Both parties were represented by coun-
sel and a guardian ad litem was appointed to represent
the two minor children.
   After marrying, the parties first resided at 51 Pound
Ridge Road in Bedford, New York. The plaintiff inher-
ited a one-third interest in the Pound Ridge Road prop-
erty and purchased the remaining two-thirds interest
from his aunts. The parties sold the Pound Ridge Road
property and moved to 47 Lafayette Place, Unit 6A, a
condominium unit in Greenwich. The plaintiff pur-
chased Unit 6A with funds from the sale of the Pound
Ridge Road property. A few months after moving to
Unit 6A, the plaintiff inherited 8 Grove Lane in Green-
wich and the parties moved to the Grove Lane property.
At that time, the Grove Lane property was subject to
a mortgage. The Grove Lane property was the family
residence for the remainder of the marriage.
   After the parties moved to the Grove Lane property,
the plaintiff traded Unit 6A at 47 Lafayette Place for
Unit 6B at 47 Lafayette Place. He then sold a one-half
interest in Unit 6B to Dr. Halina Snowball. Snowball
financed her purchase by giving the plaintiff a promis-
sory note secured by a mortgage. Snowball paid the
plaintiff $2000 per month on the note. The plaintiff and
Snowball rented out Unit 6B and the plaintiff received
approximately $550 in rental income per month.
   In 2011, the plaintiff subdivided a residential lot from
the 8 Grove Lane property. The subdivided lot became
15 Dearfield Lane. The plaintiff then entered into an
agreement with Nicholas Barile to build a residence on
the Dearfield Lane lot. The plaintiff and Barile created
a limited liability company, Dearfield, LLC (LLC), of
which they were co-managing owners. The plaintiff
transferred the Dearfield Lane lot to the LLC for
$850,000. The LLC then borrowed $1,685,000 to fund
the development of the property. The terms of the loan
required the plaintiff to pay off the remainder of the
mortgage on the Grove Lane property. He paid off the
remaining mortgage, approximately $350,000, with
funds from the loan that he received as a credit against
the $850,000 owed to him by the LLC for the transfer of
the Dearfield Lane lot. Under the terms of the agreement
with Barile, once the Dearfield Lane property was sold,
and all liens, mortgages, and costs were paid from the
proceeds of the sale, the plaintiff was to receive what
was owed to him by the LLC for the transfer of the lot,
as well as 90 percent of any profits.
  On August 13, 2013, the final day of trial, the plaintiff
testified that the LLC had received and accepted an
offer for the Dearfield Lane property in the amount
of $3,100,000. The plaintiff expected the sale of the
Dearfield Lane property to close by the end of 2013,
and that, after the closing, the plaintiff would receive
$520,000 as the balance due for his original transfer of
the lot to the LLC and an additional $58,000 in profits.
  Additionally, the plaintiff received approximately
$5000 in income per month from a family trust. He
was not able to borrow against the trust or compel
disbursements from it.
   On November 8, 2013, the court issued its memoran-
dum of decision. With respect to the three pieces of
real estate, the court found that ‘‘the value of the [Grove
Lane property] is $1,650,000; that the value of the [plain-
tiff’s] share of the condominium at 47 Lafayette Place,
Unit B, Greenwich . . . is $304,250; the principal bal-
ance of the promissory note from . . . Snowball is
$150,000; that as of the date of trial, the [plaintiff] and
his partner [Barile] have accepted an offer for the prop-
erty on Dearfield Lane, Greenwich, but that there is no
contract of sale; that the [plaintiff] is entitled to a credit
of $520,000 prior to the division of any net proceeds;
that [the plaintiff] is entitled to 90 percent of any profit;
and that the court is unable to determine the profit and/
or net profit, if any, therefrom as of the date of trial.’’1
(Emphasis in original.) The court ordered that the plain-
tiff retain his interest in all three properties, ‘‘subject
to any existing indebtedness, free and clear of any
claims by the [defendant].’’ At the time of trial, neither
the Grove Lane property nor Unit 6B at 47 Lafayette
Place were subject to a mortgage.2
   The court ordered the plaintiff to pay to the defendant
‘‘the sum of $750,000, as and for a lump sum property
settlement, as follows: (a) Within sixty (60) days from
the date of this Memorandum of Decision, the [plaintiff]
shall pay to the [defendant] the sum of $350,000; and
(b) within one (1) year from the date of this Order and
annually thereafter, the sum [of] $100,000 until the lump
sum property settlement is paid in full.’’ The court also
ordered the plaintiff to ‘‘contribute the sum of $20,000
toward the attorney’s fees incurred by the [defendant]
herein. Said fees shall be paid as follows: $10,000 within
thirty (30) days from the date of this Memorandum
of Decision; and the balance within thirty (30) days
thereafter.’’ Additionally, the court ordered the plaintiff
to pay 65 percent ($19,266) of the guardian ad litem’s
fees within thirty days of the date of the memorandum
of decision. This appeal followed.
                             I
   The plaintiff first claims that the court improperly
calculated the value of the marital estate. Specifically,
he argues that the court’s finding that he was entitled
to $520,000 from the sale of the Dearfield Lane property
was clearly erroneous because the finding was based
on ‘‘speculative profit from a nonexistent sale based
on a nonexistent contract.’’ In arguing that the court
erroneously included the $520,000 in the value of the
marital estate, the plaintiff essentially claims that the
court improperly characterized the plaintiff’s Dearfield
Lane asset as distributable property for the purposes
of General Statutes § 46b-81 and then improperly valued
the asset at $520,000.
   In order to resolve the question of whether the Dear-
field Lane asset constitutes marital property for the
purposes of § 46b-81, we must first determine the nature
of the asset at issue. The crux of the plaintiff’s argument
is that the court’s finding as to the $520,000 credit was
clearly erroneous because he did not have ‘‘an enforce-
able right’’ to the funds, given that there was ‘‘a verbal
offer only [for the lot], but there was no firm sales
contract.’’ Thus, the plaintiff appears to argue that the
asset at issue is the sales contract that had not yet
been executed for the Dearfield Lane property. The
defendant, on the other hand, argues that the asset at
issue is the plaintiff’s interest in the LLC rather than
the sales contract. We agree with the defendant.
   The plaintiff entered into an agreement with Barile
to build a residence on the Dearfield Lane lot. They
created the LLC in which each of them was a managing
owner. Under the terms of the agreement with Barile,
the plaintiff transferred a subdivided portion of the
Grove Lane property to the LLC for $850,000. That sub-
divided lot became the Dearfield Lane property. The
plaintiff received partial payment for the transfer of the
lot through funds from the LLC’s construction mort-
gage. The agreement provided that the plaintiff would
receive the remaining balance of $520,000 after the
Dearfield Lane lot was sold and all liens, mortgages,
and costs were paid. The agreement also stated: ‘‘This
Agreement is, and on the date of Closing, will be a valid,
legal and binding obligation, enforceable against the
other, in accordance with its terms.’’ The plaintiff’s
interest in the LLC is an asset. That interest is governed
by the agreement with Barile, which provides the plain-
tiff with an enforceable right to the $520,000 credit.
Accordingly, we conclude that the asset at issue is the
plaintiff’s interest in the LLC.
                            A
  We now turn to the question of whether the court
properly characterized the plaintiff’s interest in the LLC
as distributable property pursuant to § 46b-81.3 The
question of whether the plaintiff’s interest in the LLC
constitutes marital property distributable under § 46b-
81 raises a question of statutory interpretation over
which we exercise plenary review. See Mickey v.
Mickey, 292 Conn. 597, 613, 974 A.2d 641 (2009).
   ‘‘The principles that govern statutory construction
are well established. When construing a statute, [o]ur
fundamental objective is to ascertain and give effect to
the apparent intent of the legislature. . . . In other
words, we seek to determine, in a reasoned manner,
the meaning of the statutory language as applied to the
facts of [the] case, including the question of whether
the language actually does apply. . . . In seeking to
determine that meaning, General Statutes § 1-2z directs
us to first consider the text of the statute itself and its
relationship to other statutes. If, after examining such
text and considering such relationship, the meaning of
such text is plain and unambiguous and does not yield
absurd or unworkable results, extratextual evidence of
the meaning of the statute shall not be considered. . . .
When a statute is not plain and unambiguous, we also
look for interpretive guidance to the legislative history
and circumstances surrounding its enactment, to the
legislative policy it was designed to implement, and to
its relationship to existing legislation and common law
principles governing the same general subject matter
. . . .’’ (Internal quotation marks omitted.) Id., 613–14.
   The plaintiff’s claim requires us to examine the mean-
ing of the term ‘‘property’’ for the purposes of § 46b-
81. ‘‘The legislature has not seen fit to define this critical
term, leaving it to the courts to determine its meaning
through application on a case-by-case basis. Neither
§ 46b-81 nor any other closely related statute defines
property or identifies the types of property interests
that are subject to equitable distribution in dissolution
proceedings. . . . [T]his court has generally taken a
rather broad and comprehensive view of the meaning
of the term property for purposes of equitable distribu-
tion. . . . We have not erased altogether, however, the
limitations inherent in the term. We continue to recog-
nize that the marital estate divisible pursuant to § 46b-
81 refers to interests already acquired, not to expected
or unvested interests, or to interests that the court has
not quantified.’’ (Citations omitted; internal quotation
marks omitted.) Id., 618–19.
   ‘‘[Section] 46b-81 applies only to presently existing
property interests, not mere expectancies. . . . An
expectancy is only the bare hope of succession to the
property of another, such as may be entertained by an
heir apparent. . . . [S]uch a hope is inchoate. It has
no attribute of property, and the interest to which it
relates is at the time nonexistent and may never exist.
. . . The term expectancy describes the interest of a
person who merely foresees that he might receive a
future beneficence . . . . [T]he defining characteristic
of an expectancy is that its holder has no enforceable
right to his beneficence.’’ (Citations omitted; emphasis
in original; internal quotation marks omitted.) Krafick
v. Krafick, 234 Conn. 783, 797, 663 A.2d 365 (1995).
   The plaintiff’s interest in the LLC was previously
acquired during the term of the marriage and was pres-
ently existing at the time of trial. He possessed a con-
tractual, enforceable right to the funds owed to him by
the LLC under the terms of the agreement with Barile.
We recognize that his receipt of the funds was contin-
gent upon future events, i.e., the sale of the Dearfield
Lane property at such a price that there would be
enough proceeds from the sale for the LLC to pay off
the liens, mortgages, and costs and then to pay the
plaintiff the funds owed to him. It is well settled, how-
ever, that ‘‘[t]he fact that a contractual right is contin-
gent on future events does not degrade that right to an
expectancy.’’ (Internal quotation marks omitted.) Id.
We conclude, therefore, that the court properly charac-
terized the plaintiff’s interest in the LLC as distributable
property for the purposes of § 46b-81.
                              B
   We must next determine whether the court properly
valued the plaintiff’s interest in the LLC at $520,000.
The plaintiff argues that the court improperly valued
his interest in the LLC at $520,000 because his ‘‘profit
had not been established by any sales contract for the
property: at the time of trial, there was a verbal offer
only, but there was no firm sales contract. The [plain-
tiff’s] right to receive these funds, and indeed any profit
from the sale of the Dearfield property, was completely
speculative.’’ The defendant argues that the court prop-
erly valued the plaintiff’s interest in the LLC because
it was entitled to rely on the plaintiff’s financial affidavit,
which stated that he was entitled to receive $520,000
from the proceeds of the sale of the Dearfield Lane
property. We agree with the defendant.
   ‘‘We begin our analysis by noting that a trial court has
broad discretion in determining the value of property. In
assessing the value of . . . property . . . the trier
arrives at his own conclusions by weighing the opinions
of the appraisers, the claims of the parties, and his own
general knowledge of the elements going to establish
value, and then employs the most appropriate method
of determining valuation. . . . The trial court has the
right to accept so much of the testimony of the experts
and the recognized appraisal methods which they
employed as he finds applicable; his determination is
reviewable only if he misapplies, overlooks, or gives a
wrong or improper effect to any test or consideration
which it was his duty to regard.’’ (Internal quotation
marks omitted.) Porter v. Porter, 61 Conn. App. 791,
799–800, 769 A.2d 725 (2001).
   In the present case, the parties did not proffer any
expert testimony on the value of the plaintiff’s interest
in the LLC. Rather, the plaintiff offered evidence of
value through his financial affidavit and his testimony.
The plaintiff’s financial affidavit estimated the selling
price of the Dearfield Lane property at $3,200,000. It
then listed all the mortgages, loans, and costs associated
with the property that would have to be first satisfied
after the property was sold. After subtracting those
costs from the estimated sale price, the remaining pro-
ceeds from the sale were represented as $685,000. The
amount of $520,000 was then listed as ‘‘Plaintiff due on
land cost.’’ Finally, the affidavit listed the profit from
the sale as $165,500, including the plaintiff’s share (90
percent) of $148,950.
   The plaintiff’s testimony on the final day of trial was
consistent with his financial affidavit. He testified that
an offer of $3,100,000 had been accepted for the Dear-
field Lane property. Even though the offer was for
$100,000 less than the estimated selling price in the
affidavit, he would still receive the $520,000 payment
from the LLC. The only difference was in the amount
of profit he expected to receive—$58,000 instead of
$148,950.
   The court was entitled to rely on the plaintiff’s finan-
cial affidavit and his trial testimony in determining the
value of his enforceable interest in the LLC. See Porter
v. Porter, supra, 61 Conn. App. 799–800 (trial court
may consider claims of parties in assessing value of
property); Voloshin v. Voloshin, 12 Conn. App. 626, 628,
533 A.2d 573 (1987) (trial court entitled to rely on sworn
financial statements filed in dissolution actions). Both
the plaintiff’s financial affidavit and his testimony at
trial indicated that he would receive at least $520,000
from the sale of the Dearfield Lane property. We there-
fore conclude that the court properly valued the plain-
tiff’s interest in the LLC at $520,000.
                            II
   The plaintiff next claims that the court improperly
divided the marital estate between the parties. Specifi-
cally, he argues that ‘‘[t]he evidence shows that the
entire marital estate was the result of [his] premarital
property and his inheritance’’ and therefore the court
abused its discretion in awarding the defendant the
lump sum property settlement of $750,000. He also
argues that the court improperly failed to consider his
liabilities and the tax debt on the real property when
it divided the marital estate. In response, the defendant
argues that the court properly divided the marital estate
because it considered all the relevant factors set forth
in § 46b-81 (c). Additionally, the defendant responds
that the court did not fail to consider the plaintiff’s
liabilities and the tax debt on the real property when it
divided the marital estate. We agree with the defendant.
                             A
   The plaintiff argues that the court abused its discre-
tion in awarding the defendant a lump sum property
settlement of $750,000 because ‘‘[t]he evidence shows
that the entire marital estate was the result of the [plain-
tiff’s] premarital property and his inheritance.’’
According to the plaintiff, the court improperly awarded
the defendant ‘‘more than her equitable share of the
property.’’ We are not persuaded.
   First we set forth our standard of review. ‘‘An appel-
late court will not disturb a trial court’s orders in domes-
tic relations cases unless the court has abused its
discretion or it is found that it could not reasonably
conclude as it did, based on the facts presented. . . .
In determining whether a trial court has abused its
broad discretion in domestic relations matters, we
allow every reasonable presumption in favor of the
correctness of its action. . . . This standard of review
reflects the sound policy that the trial court has the
opportunity to view the parties first hand and is there-
fore in the best position to assess all of the circum-
stances surrounding a dissolution action, in which such
personal factors such as the demeanor and the attitude
of the parties are so significant.’’ (Citation omitted;
internal quotation marks omitted.) Quasius v. Quasius,
87 Conn. App. 206, 208, 866 A.2d 606, cert. denied, 274
Conn. 901, 876 A.2d 12 (2005).
   ‘‘Importantly, [a] fundamental principle in dissolution
actions is that a trial court may exercise broad discre-
tion in . . . dividing property as long as it considers
all relevant statutory criteria. . . . While the trial court
must consider the delineated statutory criteria [when
allocating property], no single criterion is preferred
over others, and the court is accorded wide latitude in
varying the weight placed upon each item under the
peculiar circumstances of each case. . . . In dividing
up property, the court must take many factors into
account. . . . A trial court, however, need not give
each factor equal weight . . . or recite the statutory
criteria that it considered in making its decision or make
express findings as to each statutory factor.’’ (Citations
omitted; internal quotation marks omitted.) Coleman
v. Coleman, 151 Conn. App. 613, 617, 95 A.3d 569 (2014).
  The plaintiff concedes, correctly, that assets acquired
by inheritance are not automatically awarded to the
party who inherited them. See Karen v. Parciak-Karen,
40 Conn. App. 697, 704, 673 A.2d 581 (1996) (rejecting
premise that trial court cannot assign one spouse’s
inherited property to other spouse). Rather, he argues
that, in light of the fact that the marital estate consisted
mostly of his inheritance, the court should have
awarded him the majority of the assets without also
ordering him to pay a lump sum property settlement
to the defendant. Phrased differently, the plaintiff
argues that the court did not place enough weight on
the fact that the plaintiff had inherited the majority of
the marital estate. This argument is without merit.
   The trial court has broad discretion in determining
the amount of weight to be placed on each of the statu-
tory criteria set forth in § 46b-81 for the division of
marital property, as long as it considers each criterion.
Coleman v. Coleman, supra, 151 Conn. App. 617. In the
present case, the court stated twice in its memorandum
of decision that it had considered all the statutory crite-
ria set forth in § 46b-81. The court also stated that it
had given particular consideration to ‘‘the length of the
marriage, the ages of the parties, their health, their
ability to support themselves, the source of the assets,
and their respective prospects for the acquisition of
assets in the future.’’ (Emphasis added.) ‘‘[T]he law does
not require the court to make express findings as to each
of the statutory criteria . . . .’’ Id., 618. Accordingly, we
conclude that the court acted within its discretion when
it weighed the statutory criteria set forth in § 46b-81
and ordered the plaintiff to pay a lump sum property
settlement of $750,000 to the defendant.
                             B
   We next address the plaintiff’s argument that the
court improperly failed to consider his liabilities and
the tax debt on the real property when it divided the
marital estate. Specifically, he argues that his financial
affidavit showed $385,947 of liabilities that the court
failed to take into account when making its financial
orders. Additionally, he argues that the court ‘‘should
have noted the true value of the marital estate by sub-
tracting the tax liability from the value of the real prop-
erty.’’ We conclude that these arguments are without
merit, as the court’s memorandum of decision clearly
reflects that, contrary to the plaintiff’s assertions, the
court did consider his liabilities and the tax debt on
the real property.
   In its memorandum of decision, the court acknowl-
edged the plaintiff’s liabilities as described in his finan-
cial affidavit. The court stated: ‘‘Except as otherwise
set forth herein, the parties shall each be responsible
for the debts as shown on their respective financial
affidavits . . . . In particular, the [plaintiff] shall be
responsible for the outstanding state and federal tax
liabilities.’’ With respect to the tax liability on the real
property, the court awarded all three real property
assets to the plaintiff ‘‘subject to any existing indebted-
ness.’’ We conclude, therefore, that the court did not
fail to consider the plaintiff’s liabilities and the tax debt
on the real property and, accordingly, properly divided
the marital estate between the parties.
                             III
  We now address the plaintiff’s claim that the court
improperly ordered him to make payments that
exceeded the amount of funds available to him. Specifi-
cally, he argues that the court abused its discretion in
ordering him to pay the defendant $350,000 within sixty
days of the date of the court’s memorandum of decision
and $100,000 within one year of that date, and $100,000
every year thereafter until the lump sum property settle-
ment is paid in full. He also argues that the court abused
its discretion in ordering him to pay the guardian ad
litem $19,266 and the defendant’s attorney $10,000
within thirty days of the date of the memorandum of
decision, with another $10,000 to be paid to the defen-
dant’s attorney within sixty days of the date of the
memorandum of decision. The plaintiff contends that
there is no evidence in the record that he is capable of
making these payments and that the court has ordered
him ‘‘to undertake an act that he simply cannot per-
form.’’4 In response, the defendant argues that the court
did not err because it awarded the plaintiff assets valued
at more than $2,500,000, which he could use to comply
with the financial orders. We again agree with the
defendant.
   ‘‘With respect to the financial awards in a dissolution
action, great weight is given to the judgment of the trial
court because of its opportunity to observe the parties
and the evidence. . . . Our function in reviewing such
discretionary decisions is to determine whether the
decision of the trial court was clearly erroneous in view
of the evidence and pleadings in the whole record. . . .
In other words, judicial review of a trial court’s exercise
of its broad discretion in domestic relations cases is
limited to the questions of whether the [trial] court
correctly applied the law and could reasonably have
concluded as it did. . . . In making those determina-
tions, we allow every reasonable presumption . . . in
favor of the correctness of [the trial court’s] action.’’
(Citations omitted; internal quotation marks omitted.)
Bornemann v. Bornemann, 245 Conn. 508, 530–31, 752
A.2d 978 (1998).
   The plaintiff relies on Valentine v. Valentine, 149
Conn. App. 799, 808, 90 A.3d 300 (2014), to support his
position that the court abused its discretion in ordering
him to make the disputed payments. In Valentine, this
court held that the trial court abused its discretion in
issuing ‘‘excessive’’ financial orders that left one party
with ‘‘little to no income to sustain his basic welfare.’’
Id. This court explained: ‘‘After determining that the
defendant’s net weekly income was $957.52, the court
ordered him to make payments in excess of his financial
capacity. It imposed a weekly obligation of $600 toward
child support and alimony payments, and an additional
$200 toward prior court orders until he satisfied the
outstanding amount of $61,392. This $800 weekly sum
alone constituted more than 80 percent of the defen-
dant’s net weekly income, and left him with a mere
$157.52 to satisfy his weekly living expenses. . . .
   ‘‘In addition to those weekly payments, moreover,
the court ordered that the defendant was responsible
for $13,250 of the plaintiff’s trial attorney’s fees and
$928 for outstanding child support. What is more, it
ordered him to maintain a $500,000 life insurance policy
at his sole expense, to cover 62 percent of any uninsured
medical expenses for the parties’ two minor children,
and to cover 50 percent of costs associated with their
minor children’s extracurricular activities. All of these
payments are in addition to the court’s order requiring
the defendant to pay his own attorney’s fees, costs,
and trial expenses—not to mention his personal living
expenses. Moreover, the court did not identify any valu-
able assets that the defendant could use to comply
with its financial orders.’’ (Citation omitted; emphasis
in original.) Id., 807.
   The plaintiff also relies on our Supreme Court’s deci-
sion in Greco v. Greco, 275 Conn. 348, 362–63, 880 A.2d
872 (2005). In Greco, our Supreme Court held that the
trial court’s financial orders in a dissolution proceeding
constituted an abuse of discretion because, ‘‘[u]nder
the trial court’s order, the defendant was forced to the
brink of abject poverty by his obligations to pay the
required alimony and insurance premiums, and then
stripped of any means with which to pay them by the
disproportionate division of the marital assets.’’ Id., 363.
   In the present case, the court found that the plaintiff’s
net weekly income was $1659, which included income
from his employment as a realtor and also from his
family trust. The plaintiff asserts that, after accounting
for all of the court’s other financial orders, including
alimony, child support, and health insurance and extra-
curricular activities for the children, his monthly
income is $3887. This amount, he argues, is insufficient
to allow him to comply with the disputed financial
orders and meet all his personal expenses. The plain-
tiff’s income, however, is not his only source of funds.
We conclude that this case is distinguishable from Val-
entine and Greco because, here, the court identified
valuable assets from the marital estate and awarded
them to the plaintiff, giving him the means both to
comply with the disputed financial orders and sustain
his basic welfare. See Valentine v. Valentine, supra,
149 Conn. App. 807–808.
  The court ordered the plaintiff to make various pay-
ments to the defendant, the defendant’s attorney, and
the guardian ad litem in the total amount of approxi-
mately $790,000, and approximately $390,000 of that
amount had to be paid within sixty days of the date of
the memorandum of decision. In dividing the marital
estate, the court awarded the plaintiff the marital home
at 8 Grove Lane, which was valued at $1,650,000 and
was not encumbered by a mortgage. The court also
awarded the plaintiff his interest in Unit 6B at 47 Lafa-
yette Place, which was valued at $304,250 and was
similarly unencumbered. Additionally, the plaintiff
retained his interest in the promissory note from Snow-
ball, valued at $150,000. Finally, the court awarded the
plaintiff his interest in the LLC valued at $520,000. Taken
together, these assets were more than adequate to allow
the plaintiff to comply with the court’s financial orders
and to meet his personal expenses. We also note that
the equity in the 8 Grove Lane property alone was suffi-
cient to permit the plaintiff to make the disputed pay-
ments in a timely manner.5
   The plaintiff argues in his brief that ‘‘[t]here is no
finding or order that the [plaintiff] is to sell the 8 Grove
Lane property; rather, the property is awarded to the
[plaintiff], free and clear of any claim of the [defendant],
and subject to any indebtedness. There is no finding
that the [plaintiff] can sell his share of Unit 6B; indeed,
he can’t, because he is a co-owner with Dr. Snowball
. . . . There is no finding that the [plaintiff] can collect
the remainder of the note from Dr. Snowball other than
the monthly payments received.’’ Essentially, the plain-
tiff claims that, because the trial court did not specifi-
cally order him to sell or mortgage the assets awarded
to him, or to take any other steps necessary to access
the equity in them, those assets are somehow immune
and this court cannot consider them in determining
whether he is capable of making the disputed payments.
We reject this claim.
   The trial court is not required to establish a plan for
the plaintiff that details the steps he must take in order
to comply with the court’s financial orders. As long as
the court provided the plaintiff with the means to com-
ply with its orders, we cannot say that the court abused
its discretion. Here, the court ordered the plaintiff to
make payments of approximately $790,000 and awarded
him in excess of $2,500,000 in assets. The fact that those
assets were awarded to the plaintiff does not preclude
the possibility that he will have to use a portion of them
to comply with the court’s other financial orders.
   The court provided the plaintiff with sufficient assets
to enable him to make the disputed payments in a timely
manner. It is the plaintiff’s responsibility to determine
how he will do so. We conclude that the court did not
abuse its discretion in ordering the plaintiff to pay the
lump sum property settlement, a portion of the defen-
dant’s attorney’s fees, and a portion of the guardian
ad litem’s fees within the time frame established by
the court.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    On August 12, 2014, after the plaintiff filed the present appeal, the court
issued a clarification to its original memorandum of decision in order to
clarify and amend its factual findings regarding the Dearfield Lane property.
In its clarification, the court stated: ‘‘During the course of the post-judgment
appellate process, it came to the court’s attention that there is an inconsis-
tency in the Memorandum of Decision between the court’s reiteration of
the facts of the case and its findings, which merits clarification and/or
correction so that the Appellate Court and the parties have a clearer idea
of the basis for the trial court’s decision.’’ We have cited to the court’s
amended findings in this opinion.
   The plaintiff argues that we must remand the case for reconsideration of
the financial orders, regardless of the court’s clarification, because the
court’s original findings of fact with respect to the Dearfield Lane property
were clearly erroneous and thus undermined the financial orders. The court
initially stated in its memorandum of decision that ‘‘the [plaintiff] is entitled
to a minimum of $520,000 from the sale of the Dearfield [Lane] property.’’
The plaintiff argues that this finding is clearly erroneous because the court
did not take into account the fact that he was only entitled to that amount
after all liens, mortgages, and costs associated with the property were paid
in full. We do not agree. As discussed in part I B of this opinion, the plaintiff’s
financial affidavit and his testimony at trial established that, after accounting
for the liens, mortgages, and other costs associated with the property, he
expected to receive $520,000 from the sale of the Dearfield Lane property.
The court’s clarification was not, as the plaintiff asserts, an admission that
the court erred. Rather, the court amended its findings to more accurately
reflect the plaintiff’s agreement with Barile.
   2
     In total, the assets awarded to the plaintiff were valued at $2,624,250.
Excluding the Dearfield Lane property, the assets were valued at $2,104,250.
   3
     General Statutes § 46b-81 provides in relevant part: ‘‘(a) At the time of
entering a decree annulling or dissolving a marriage . . . the Superior Court
may assign to either spouse all or any part of the estate of the other
spouse. . . .
   ‘‘(c) In fixing the nature and value of the property, if any, to be assigned,
the court, after considering all the evidence presented by each party, shall
consider the length of the marriage, the causes for the . . . dissolution of
the marriage . . . the age, health, station, occupation, amount and sources
of income, earning capacity, vocational skills, education, employability,
estate, liabilities and needs of each of the parties and the opportunity of
each for future acquisition of capital assets and income. The court shall
also consider the contribution of each of the parties in the acquisition,
preservation or appreciation in value of their respective estates.’’
   4
     In this claim, the plaintiff only challenges the timing of the payments;
he does not challenge the amount that the court ordered him to pay.
   5
     The court, in finding that the Grove Lane property was worth $1,650,000,
relied on the plaintiff’s financial affidavit. The plaintiff also testified that
the property was not subject to a mortgage. Accordingly, the value of the
property surely could sustain a mortgage sufficient for the plaintiff to make
the challenged payments.